Citation Nr: 0826612	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-34 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The appellant's husband, who was born in 1924 and whom she 
married in 1957, died in 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's late husband was certified by the service 
department as a member of the Special/New Philippine Scouts 
from April 26, 1946, to March 22, 1949.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected death pension 
benefits is not established.  38 U.S.C.A. §§ 107(a), 1521, 
1541, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

However, in this case and on the specific limited question 
before the Board, VCAA notice is not required because the 
issue presented involves a claim for non-service-connected 
pension benefits based on the service of an individual who 
did not have active military service during a period which so 
qualifies.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  As discussed below, the 
appellant's claim cannot be substantiated as a matter of law 
and, thus, VCAA notice is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Legal Criteria, Factual Background, and Analysis

The appellant asserts that she warrants death pension 
benefits based upon her late husband's service in the Special 
Philippine Scouts.

In general (and with certain specific qualifying exceptions 
to be described, in pertinent part, below), a surviving 
spouse of a veteran may be entitled to receive VA improved 
non-service-connected death pension benefits if the veteran 
had qualifying service under 38 U.S.C.A. § 1521(j) (West 
2002) or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 1541(a) 
(West 2002).

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2007).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a).  In effect, those persons 
with such service are not entitled to VA non-service-
connected pension benefits.  Id.  See Cacalda v. Brown, 9 
Vet. App. 261, 264 (1996).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b).  Based upon the decedent's documented 
service dates in the Philippine military, it is clear that he 
was a member of the Special/New Philippine Scouts under 
Public Law 190, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the veteran had service as a member of the Special 
Philippine Scouts from April 26, 1946, to March 22, 1949, as 
verified by the United States Army service department.  
Because the veteran's service fell within a service period 
that has been deemed not to be qualified for pension, the 
appellant is not entitled to widow's non-service-connected 
death pension.  See 38 U.S.C.A. § 107(a); Cacalda, 9 Vet. 
App. at 265-66.  The evidence received by the RO does not 
show or suggest that the appellant's service in the military 
was other than with those Philippine Scouts.  

While the Board acknowledges the appellant argues that she 
should be entitled to death pension benefits, the law is 
dispositive of this issue.  The Board is bound by the service 
department's findings as to the veteran's service, which does 
not establish that the veteran served on active duty in the 
United States Armed Forces. See Duro, supra.  As such, the 
veteran did not have the requisite service for basic 
eligibility for non-service connection death pension benefits 
as required by law.  The documents she has recently submitted 
are simply either irrelevant to the issue at hand, or 
duplicates or corroborative of information previously of 
record. 

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service-
connected death pension benefits can be based.  As the law, 
and not the evidence, is dispositive, the appeal is denied 
due to the absence of legal merit.  See Sabonis, 6 Vet. App. 
at 430; see also Venturella, 10 Vet. App. at 342.  The Board 
is bound by the law, and therefore has no choice but to deny 
the appellant's pension claim.  


ORDER

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits is denied.


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


